En este recurso el Sr. Luis Ghigliotti Arzola impugna una sentencia dictada por el Tribunal de Circuito de Ape-laciones, en la que revocó una decisión del Tribunal de Pri-mera Instancia. A tales efectos, señala que el Tribunal de *904Circuito de Apelaciones erró al concluir que: tenía jurisdic-ción para resolver el recurso presentado, según el funda-mento de que la Administración de Servicio y Desarrollo Agrícola era una agencia del Gobierno, la cual contaba con sesenta (60) días para recurrir. Además, aduce que erró dicho foro al resolver que no debió celebrarse la vista en su fondo en el caso de autos sin la comparecencia de la recurrida. Examinadas las comparecencias ante nos, confirmamos.
f-H
El Sr. Luis Ghigliotti Arzola contrató con la Administra-ción de Servicio y Desarrollo Agrícola (en adelante A.S.D.A.) para la realización de ciertos trabajos en su finca. A tenor con dicho contrato, A.S.D.A. realizó el tra-bajo; sin embargo, durante su realización le causaron da-ños a la finca. Por tal razón, Ghigliotti demandó a A.S.D.A. ante el Tribunal de Primera Instancia. En su contestación, A.S.D.A. planteó como defensa que cuando comenzaron los trabajos Ghigliotti aprobó las obras y la relevó de respon-sabilidad por los daños reclamados.
Después de ciertos trámites procesales, el Tribunal de Primera Instancia señaló la vista en su fondo para sep-tiembre de 1997. Sin embargo, en julio el abogado de A.S.D.A. presentó una moción de renuncia de representa-ción legal, y solicitó que toda notificación futura se le diri-giera exclusivamente al Administrador de A.S.D.A. El tribunal concedió a A.S.D.A. un término para contratar un nuevo abogado y reafirmó que la vista en su fondo seguía señalada para septiembre. No obstante, esta orden sólo se notificó al abogado que había solicitado ser relevado, pero no a A.S.D.A.
El día del juicio A.S.D.A. no compareció. Tras resultar infructuosas las gestiones del tribunal para comunicarse con A.S.D.A. por teléfono, se procedió a celebrar la vista en *905ausencia de la demandada, situación calificada por las par-tes y dicho tribunal como una “vista en rebeldía”. Desfilada la prueba de Ghigliotti, se declaró con lugar la demanda al concluirse que A.S.D.A. ejecutó defectuosamente sus res-ponsabilidades contractuales.
Inconforme con dicho dictamen, A.S.D.A. apeló al Tribunal de Circuito de Apelaciones y sostuvo que el foro de instancia cometió los errores siguientes: (i) dictar senten-cia en rebeldía sin notificarle debidamente de la orden y sin apercibirle de las consecuencias de incumplirla, y (ii) no desestimar la demanda debido a la existencia de un relevo de responsabilidad, hecho admitido en ésta.
Ghigliotti, por su parte, solicitó la desestimación del re-curso de apelación, según el fundamento de que éste fue presentado fuera del término provisto en la Regla 53.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III. Adujo que por ser A.S.D.A. una corporación pública, el término aplicable para presentar la apelación era de treinta (30) días y no el de sesenta (60) días dispuesto para las agencias gubernamentales. Dicho foro apelativo declaró no ha lugar a la referida moción de desestimación al concluir que A.S.D.A. era una agencia del Gobierno y no una corpora-ción pública.
Posteriormente, el Tribunal de Circuito de Apelaciones revocó el dictamen del foro de instancia. Concluyó que la vista en su fondo, que fue celebrada en ausencia de A.S.D.A., y sin estar ésta debidamente notificada, era una situación análoga a la figura de la rebeldía. A tales efectos, dicho foro apelativo determinó que se debió notificar a A.S.D.A. de la vista y apercibirle de las consecuencias de la no comparecencia.
Inconforme con esta decisión, Ghigliotti recurre ante nos para aducir que erró dicho foro al revocar al tribunal de instancia y al determinar que el recurso se presentó dentro del término apelativo, por ser A.S.D.A. una corpo-ración pública y no una agencia.
*906Acogido el recurso de certiorari presentado, comparece A.S.D.A. y aduce que Ghigliotti está impedido de discutir ante nos la determinación del foro apelativo en la que de-negó la moción de desestimación. Sostiene que este Tribunal no tiene jurisdicción para revisar la resolución emitida por el Tribunal de Circuito de Apelaciones. En la alterna-tiva, expone que actuó correctamente dicho tribunal al con-cluir: (i) que A.S.D.A. es una agencia gubernamental y no una corporación pública, y (ii) que el Tribunal de Primera Instancia no debió dictar la sentencia en rebeldía. Estando en posición de resolver, así lo hacemos.
hH HH
De entrada resulta pertinente atender el planteamiento esbozado por A.S.D.A. a los efectos de que carecemos de jurisdicción para determinar si la apelación ante el Tribunal de Circuito de Apelaciones se presentó a tiempo. En síntesis, A.S.D.A. alega que la resolución de dicho foro ape-lativo, para acoger el recurso, es final y firme. No le asiste la razón a A.S.D.A.
 La determinación de si la apelación ante el Tribunal de Circuito de Apelaciones se presentó en tiempo va dirigida a cuestionar la jurisdicción que tenía dicho foro para atender el caso. Por lo tanto, si dicho tribunal carecía de jurisdicción, por haberse presentado la apelación fuera del término, es una cuestión que puede dilucidarse ante nos. En reiteradas ocasiones hemos señalado que la pre-sentación de un recurso fuera de un término jurisdiccional priva al tribunal de facultad para considerarlo, por lo que dicho planteamiento puede hacerse en cualquier etapa. Véase Pueblo v. Miranda Colón, 115 D.P.R. 511 (1984). No olvidemos que los tribunales apelativos tienen la obliga-ción de examinar la jurisdicción del foro de donde procede el recurso. Véase Vázquez v. A.R.P.E., 128 D.P.R. 513, 537 (1991).
*907Por lo tanto, no procede el argumento esbozado por A.S.D.A. a los efectos de que Ghigliotti está impedido de levantar ante nos el planteamiento de falta de jurisdicción del tribunal apelado.
Examinada la facultad de este Tribunal para atender el planteamiento de Ghigliotti sobre el término aplicable para la presentación de la apelación en el caso de autos, procede que analicemos lo dispuesto en nuestro ordena-miento procesal.
HH hH hH
La Regla 53.1(c) de Procedimiento Civil, 32 L.P.R.A. Ap. III, establece el término para interponer una apelación ante el Tribunal de Circuito de Apelaciones procedente del Tribunal de Primera Instancia. El referido término varía según la clasificación que se le dé a la entidad gubernamental de que se trate. A tales efectos, dispone la mencionada regla, en lo pertinente:
... El recurso de apelación deberá ser presentado en la forma antes dispuesta, dentro del término jurisdiccional de treinta (30) días contados desde el archivo en autos de una copia de la notificación de la sentencia dictada por el tribunal apelado. En aquellos casos en que el Estado Libre Asociado de Puerto Rico, sus funcionarios o una de sus instrumentalidades que no fuere una corporación pública, o los municipios de Puerto Rico sean parte en un pleito, el recurso de apelación se formalizará, por cualquier parte en el pleito perjudicada por la sentencia, pre-sentando un escrito de apelación en la forma antes dispuesta y dentro del término jurisdiccional de sesenta (60) días contados desde el archivo en autos de una copia de la notificación de la sentencia dictada por el tribunal apelado. (Enfasis suplido.) 32 L.P.R.A. Ap. Ill, R. 53.1(c).
Por ende, resulta de vital importancia examinar si A.S.D.A. es una corporación pública o una agencia guber-namental, ya que los términos para formalizar el escrito de apelación al Tribunal de Circuito de Apelaciones varían, según se trate de una u otra. De dicha determinación de-*908pende si el recurso de apelación interpuesto por A.S.D.A., ante el referido foro apelativo, se presentó dentro del tér-mino provisto por la regla.
En Huertas v. Cía. Fomento Recreativo, 147 D.P.R. 12 (1998), al resolver que dicha compañía era una instrumentalidad del Gobierno que operaba como una corporación pública, esbozamos los criterios que se han de examinar al determinar si una entidad gubernamental es o no una corporación pública. A tales efectos, analizamos la ley habilitadora de dicha compañía y mencionamos, inter alia, los criterios siguientes: (1) poseer ingresos propios; (2) tener autonomía fiscal; (3) contar con una Junta de Directores; (4) si los empleados de la agencia están cubiertos por la correspondiente ley de personal; (5) si los servicios prestados por la agencia, por su naturaleza intrínseca, nunca han sido prestados por la empresa privada; (6) el grado de autonomía administrativa de que goce; (7) si se cobra o no un precio o unas tarifas por el servicio rendido (precio que debe ser básicamente equivalente al valor del servicio); (8) si los poderes y las facultades concedidos en la ley orgánica de la agencia la asemejan fundamentalmente a una empresa privada, y (9) la estructura en sí de la entidad. En dicha decisión reafirmamos que ningún criterio es sólo determinante.
Anteriormente en J.R.T. v. Corp. del Conserv. Música P.R., 140 D.P.R. 407, 430 (1996), indicamos que: “[s]i [la agencia] rinde servicios que nunca han sido prestados por empresas privadas, entonces su naturaleza tiende a ser gubernamental más bien que de negocio privado. ... En cambio, si la instrumentalidad rinde servicios como los que prestan empresas privadas, y lo hace con propósitos lucrativos, su naturaleza tiende a ser la de un negocio privado”. (Énfasis suprimido.) Señalamos también que las empresas que operan con fines de lucro obtienen ganancias que provienen de la venta de sus productos a precios que sobrepasan sus costos.
*909Aplicados los criterios anteriormente esbozados al caso de autos concluimos que A.S.D.A. es una agencia gubernamental y no una corporación pública, por lo que el recurso apelativo fue interpuesto en tiempo, al ser aplicable el término de sesenta (60) días provisto por la Regla 53.1 de Procedimiento Civil, supra. Veamos.
IV
El Plan de Reorganización Núm. 1 de 4 de mayo de 1994 reestructuró el Departamento de Agricultura, estable-ciendo como sus componentes programáticos y operaciona-les a: (i) la Administración de Servicios y Desarrollo Agro-pecuario de Puerto Rico (A.S.D.A.); (ii) la Autoridad de Tierras; (iii) la Corporación de Seguros Agrícolas, y (iv) la Corporación para el Desarrollo Rural. 3 L.P.R.A. Ap. V. El Art. Ill de dicho Plan especificó cuáles entidades conserva-rían su autonomía operacional y administrativa. íd. Entre éstos no se incluyó a A.S.D.A.(1)
Según el Art. II del referido Plan, el Secretario de Agri-cultura es el responsable de ejecutar las funciones del De-partamento de Agricultura. 3 L.P.R.A. Ap. V. A tales efectos tiene, inter alia, las facultades siguientes: (a) aprobar los reglamentos administrativos y operacionales que vayan a ser adoptados por los componentes del Departamento, y (b) evaluar y coordinar las prioridades programáticas y presu-puestarias del Departamento, y de los organismos que lo componen, para lo cual presentará anualmente al Gober-nador una petición presupuestaria para cada uno de los componentes del Departamento.
Según indica el Art. IV del Plan de Reorganización, el Secretario de Agricultura tiene todos los poderes de A.S.D.A., incluyendo el de nombrar un Administrador. *910Además, se le facultó delegar en el Administrador aquellos poderes y deberes que estime necesarios, excepto el de reglamentar. 3 L.P.R.A. Ap. V.
Por virtud del Art. VII de dicho Plan, 3 L.P.R.A. Ap. V, A.S.D.A. está exenta de la Ley de Personal del Servicio Público de Puerto Rico, 3 L.P.R.A. see. 1301 et seq. Sin embargo, se le garantiza a todos los empleados de carrera los privilegios y sus respectivos estatus relacionados con cualquier sistema de pensiones, de retiro, o fondo de aho-rros y préstamos a los cuales estuvieran acogidos al entrar en vigor el referido Plan. Art. VIII, 3 L.P.R.A. Ap. V.
A.S.D.A. fue creada por virtud de dicho Plan, quedando adscrita al Departamento de Agricultura. Art. Ill, 3 L.P.R.A. Ap. V. A su vez, A.S.D.A. quedó constituida por: (a) la Administración de Servicios Agrícolas, y (b) la Adminis-tración de Fomento Agrícola. Ambos organismos se fusio-naron dentro de A.S.D.A. Art. V, 3 L.P.R.A. Ap. V. Debido a que el Plan de Reorganización transfirió a A.S.D.A. los po-deres y las funciones de dichos organismos, es necesario examinar las leyes orgánicas de éstos.
La Administración de Servicios Agrícolas de Puerto Rico (en adelante A.S.A.), al ser creada, quedó adscrita al De-partamento de Agricultura por virtud de la Ley Núm. 33 de 7 de junio de 1977 (5 L.P.R.A. see. 1851 et seq.). Aunque A.S.A. funcionaría como una entidad jurídica separada del Estado Libre Asociado de Puerto Rico y sus agencias, ins-trumentalidades, corporaciones públicas o subdivisiones políticas, el Secretario de Agricultura tendría todos los po-deres y determinaría su política pública. 5 L.P.R.A. see. 1853.
Según dispone el Art. 3 de la mencionada ley, 5 L.P.R.A. see. 1853, el Secretario, con el consentimiento del Gober-nador, nombraría un Administrador, quien desempeñará su cargo a voluntad del Secretario. Aunque éste podría de-legar en el Administrador, aquellos poderes y deberes que *911estimará necesarios, el poder de reglamentar no sería delegable. íd.
El propósito de A.S.A. fue proveer toda clase de servi-cios, con o sin subsidios económicos, para promover el de-sarrollo de las empresas agropecuarias y de la agricultura en general. 5 L.P.R.A. see. 1854. A tales efectos, garantiza-ría al agricultor seguridad en las transacciones comercia-les y precios razonables para los productos agrícolas. De igual forma A.S.A. podría, inter alia:
(g) Proveer toda clase de servicios necesarios en los procesos de distribución y mercadeo de los productos agropecuarios con o sin subsidios.
(i) Transferir libre de costo o a un precio menor del costo los productos agrícolas que adquiera, a instituciones gubernamen-tales, estatales o municipales y a otras entidades con fines no pecuniarios, cuando a su juicio, así lo requiera el interés público.
(k) Proveer ayuda económica a los agricultores para el pago de seguros agrícolas, gubernamentales o privados, siempre que, a juicio del Administrador o de su representante, el agricultor no pueda pagarlo por sí mismo.
(l) Realizar o proveer ayuda económica para que los agricul-tores realicen pruebas de adaptación, desarrollo o compra de maquinaria y equipo necesario o útil para la producción, elabo-ración o mercadeo de productos agrícolas y fomentar el desarro-llo de proyectos agroindustriales.
(u) Prestar servicios, ayuda técnica y el uso de su propiedad, mueble o inmueble, mediante compensación o sin ella. 5 L.P.R.A. see. 1855, incisos (g), (i), (k), (1) y (u), respectivamente.
Los fondos necesarios para llevar a cabo los fines de A.S.A. se asignarían en el Presupuesto General de Gastos del Gobierno en la partida correspondiente al Departa-mento de Agricultura. 5 L.P.R.A. see. 1864.
Por otro lado, la Administración de Fomento Agrícola (en adelante A.F.A.) se creó como una agencia gubernamen-*912tal, por virtud de la Ley Núm. 28 de 5 de junio de 1985 (5 L.P.R.A. see. 1831 et seq.). Al igual que en el caso de A.S.A., los poderes de A.F.A. serían ejercidos totalmente por el Se-cretario de Agricultura. 5 L.P.R.A. see. 1833. Esta agencia se creó para propiciar la estabilidad del agricultor a través de subsidios e incentivos para realizar prácticas conducen-tes a una mejor producción agrícola. 5 L.P.R.A. see. 1834.
V
Habiendo esbozado los poderes y las facultades de A.S.D.A., y de los organismos que en ella se fusionaron, nos corresponde ahora examinar, a la luz de los factores esbo-zados por la jurisprudencia para determinar cuándo esta-mos ante una corporación pública, por qué A.S.B.A. ha de ser calificada como una agencia.
En Huertas v. Cía. Fomento Recreativo, supra, al analizar las facultades de la Compañía de Fomento, destacamos algunas que resultan de particular importancia al mo-mento de determinar si una entidad gubernamental opera como un negocio o una empresa privada. Así mencionamos que: “[e]ntre éstas se destacan aquéllas que proveen para un funcionamiento independiente en el área administra-tiva y en el área fiscal.”
Aunque, como mencionamos, ningún criterio es por sí sólo determinante, procedemos a considerar estas faculta-des teniendo en mente la conjunción de los diversos facto-res existentes.
En lo referente al ámbito fiscal, un análisis de la ley orgánica de A.S.D.A. revela que éste carece de autonomía fiscal. Los fondos necesarios para llevar a cabo los fines de A.S.D.A. se asignan en el Presupuesto General de Gastos del Gobierno. 5 L.P.R.A. see. 1864. A tales efectos, la prueba en autos refleja que desde 1993 las asignaciones legislativas representan más del setenta (70) por ciento del presupuesto de A.S.D.A., alcanzando un ochenta y ocho *913(88) por ciento de éste en el año fiscal 1997-1998. No hay duda de que sin estas asignaciones A.S.D.A. no podría cumplir con sus obligaciones. Como mencionáramos ante-riormente, las empresas que operan con fines de lucro ob-tienen ganancias que provienen de la venta de sus produc-tos a precios que sobrepasan sus costos. Este no es el caso de A.S.D.A., pues la propia Ley Núm. 33, supra, señala que entre sus facultades está la de prestar servicios, ayuda téc-nica y el uso de su propiedad, mueble o inmueble, mediante compensación o sin ella. 5 L.P.R.A. see. 1854. Esto es ad-mitido por el propio Ghigliottí quien advierte en su de-manda que: “[l]os servicios que ofrece la demandada son virtualmente imposibles de conseguir a un precio asequible y el demandante no tenía otra posibilidad práctica de con-tratar servicio con otra persona.”(2)
A.S.D.A. no cobra un precio equivalente al valor del ser-vicio que presta, ya que su política pública va dirigida a estimular el desarrollo de la industria agropecuaria, fun-ción que se logra, no vendiendo sus servicios a un precio que sobrepase los costos de adquirirlos, sino transfiriendo los productos agrícolas o servicios, mediante compensación o sin ella, si así se requiere. Es por esto que A.S.D.A. nece-sita del subsidio de la Legislatura para cumplir con sus obligaciones.
De igual forma puede apreciarse que A.S.D.A. carece de autonomía administrativa. Dicha agencia se encuentra bajojel control absoluto del Secretario de Agricultura quien retiene todos sus poderes. Art. IV, 3 L.P.R.A. Ap. V.
A.S.D.A. no tiene una Junta de Directores, sino que es dirigida por un Administrador quien desempeña su cargo a voluntad del Secretario de Agricultura. íd.
La limitación a la autonomía fiscal de A.S.D.A. se refleja *914en la ley orgánica de A.S.A., cuyos poderes y facultades fueron transferidos a la recurrida por virtud del Plan de Reorganización, Art. V, 3 L.P.R.A. Ap. V, aunque en la sec-ción de poderes generales de dicha ley orgánica se otorgan a A.S.A. una serie de facultades, las cuales están sujetas a lo que el Secretario de Agricultura disponga. A manera de ejemplo puede destacarse el inciso (b) de dicha sección. 5 L.P.R.A. sec. 1855(b).
El inciso (b) disponía que A.S.A. (ahora A.S.D.A.) podría celebrar acuerdos para cumplir los fines impuesto en la ley. Sin embargo, la propia ley dispuso que: “cualquier cambio en las normas, acuerdos y contratos que se establezcan y que conlleven erogaciones futuras de fondos deberán tener la aprobación previa del Secretario o del funcionario en que éste delegue.” 5 L.P.R.A. sec. 1855(b). Esto demuestra el control absoluto que tiene el Secretario de Agricultura so-bre la agencia.
El hecho de que las deudas y obligaciones de A.S.A. no constituyeran deudas u obligaciones del Estado Libre Aso-ciado de Puerto Rico parece responder, como afirma la re-currida, “a un interés apremiante de sana administración pública, donde A.S.D.A., siendo un componente operacional del Departamento de Agricultura, cumpla con sus enco-miendas dentro de los parámetros presupuestarios”.
Por las razones expuestas, concluimos que A.S.D.A. es una agencia gubernamental adscrita al Departamento de Agricultura y no una corporación publica. (3) Por ende, el recurso presentado por A.S.D.A. ante el Tribunal de Cir-cuito de Apelaciones, para revisar la sentencia dictada por el Tribunal de Primera Instancia, se presentó dentro del término correspondiente.
*915VI
Una vez determinado que el Tribunal de Circuito de Apelaciones tenía jurisdicción para atender el recurso pre-sentado, nos resta determinar si dicho foro erró al revocar la sentencia dictada por el Tribunal de Primera Instancia.
La vista en el caso de autos se celebró en ausencia de A.S.D.A. debido a que la resolución del Tribunal de Pri-mera Instancia, en la cual se aceptó la renuncia del abo-gado de A.S.D.A. y se indicó la vigencia del señalamiento para la vista en su fondo, no fue notificada a la agencia.
Independientemente de si fue o no correcto calificar la referida vista como una en rebeldía, este Tribunal ha indicado que existe una política judicial de que los casos se ventilen en sus méritos. Véanse: Mercado v. Panthers Military Soc., Inc., 125 D.P.R. 98 (1990); Echevarría Jiménez v. Sucn. Pérez Meri, 123 D.P.R. 664 (1989); Maldonado v. Srio. de Rec. Naturales, 113 D.P.R. 494 (1982); Acevedo v. Compañía Telefónica de P.R., 102 D.P.R. 787 (1974).
De los autos surge que la referida moción de renuncia especificó que toda notificación futura relacionada a A.S.D.A. fuera enviada a su administrador. Sin embargo, a pesar de autorizarse la renuncia, dicha resolución no fue notificada a A.S.D.A.
Coincidimos con el Tribunal de Circuito de Apelaciones a los efectos que el foro de instancia debió notificar dicha resolución a A.S.D.A. y apercibirle de las consecuencias de la no comparecencia. Sólo luego de esto podía celebrarse la referida vista. A.S.D.A. desconocía de la resolución y había levantado como defensa mi relevo de responsabilidad fir-mado por Ghigliotti, además de un informe donde éste aceptaba los servicios realizados por A.S.D.A.
Por ende, procede que se confirme la sentencia dictada por el Tribunal de Circuito de Apelaciones y se devuelva el caso al Tribunal de Primera Instancia para que continúen *916los procedimientos en forma consistente con lo aquí resuelto.

Se dictará la sentencia correspondiente.

El Juez Asociado Señor Fuster Berlingeri disintió sin opinión escrita.

 Estos organismos serían los siguientes: la Autoridad de Tierras, la Corpora-ción de Seguros Agrícolas y la Corporación para el Desarrollo Rural. Art. Ill, 3 L.P.R.A. Ap. V.


 Esto queda evidenciado por la Administración de Servicio y Desarrollo Agrí-cola (en adelante A.S.D.A.), quien afirma que “[e]l demandante solicitó servicio de alquiler de maquinaria por el cual pagó un precio nominal de sólo $427.50, conside-rando que tomó dos días (14 horas), con tres empleados públicos y maquinaria pe-sada para la remoción del terreno”.


 Valga aclarar que no llegamos a esta conclusión por el mero hecho de que A.D.S.A. esté adscrita al Departamento de Agricultura, pues una corporación pública no deja de ser tal por estar adscrita a un departamento gubernamental. Véanse: Pagan et al. v. E.L.A. et al., 131 D.P.R. 795, 807 (1992); Huertas v. Cía. Fomento Recreativo, 147 D.P.R. 12 (1998).